Title: To George Washington from Marinus Willett, 31 October 1783
From: Willett, Marinus
To: Washington, George


                        
                            Sir,
                            Poughkeepsie 31st October 1783
                        
                        Your Excellencies letter of the 16th Instant was handed to me at this place yesterday—Immediatly after
                            receiving Tents and other necessaries for executing the orders I received from your excellency at Albany. All our State
                            troops that were Most fit for active service were assembled at Fort Herkimer and ordered to march without loss of time to
                            the head of the Communication between the Mohawk and the waters of Ontario, in order to compleat the buildings and other
                            works ordered to be done by your excellency—The extreem backwardness of the Contracters in furnishing provisions retarded
                            the marching of the troops a Considerable time, And the very great rains that since took place have been obstacles in the
                            way of executing those orders—But notwithstanding those difficulties, the day before I left Albany last (which was five
                            days ago) I received advice from Captain pearsey Who has the immediate command of the detachment that
                            had that service to perform; That the Store house and the two block houses were almost compleated that Wood Creek was
                            intirely cleared as That the roads were repaired and intire new bridges made from german flats to Fort Schuyler except the
                            Bridge across the Oriska Creek, And that in a few days he expected to have the whole of the works directed by your
                            excellency compleated.
                        Altho by the reform that is now going to take place in our State troops I shall be mustered out of Service, I
                            beg leave to mention to your excellency that I shall esteem myself happy in obeying any Commands your Excellency may think
                            proper to direct to me. I have the honor to be—with the highest respect Your Excelllencies most obedient and very humble
                            Servant
                        
                            Marinus Willett
                        
                        
                            P.S. Permit me to remind your Excellency that if our State troops are Continued in Service they will
                                stand in real need of an immediate Supply of Clothing.
                        
                        
                            M.W.
                        
                    